DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 18, 24, & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mainini (US 2003/0167693 A1).
Regarding claim 1, Mainini discloses, in Figures 1, 2, & 4, a door system, comprising:
a door frame adapted to be mounted within an opening (Para [0009], “doorframe”);
a door (100) pivotally attached to the door frame (Para [0009], “door system”);
an AC/DC converter (Para [0026], “power conditioning circuitry 410 can include….AC to DC conversion”) operably associated with the door frame (Para [0026], “door system 10 includes a power supply 408…power supply 408 includes a step-down transformer…conditioned through optional power conditioning circuitry 410”) and configured to be electrically connected to an AC power unit disposed outside the door system (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”);
a DC electric device mounted to the door (Para [0023], “housing 102…includes door lock mechanism 206”) and electrically connected to an AC/DC converter (power conditioning circuit 410 to controller 406 to door lock mechanism 402);
at least one sensor mounted to the door frame or the door (Para [0022], “sensor 110 could be mounted internally within the housing 102”); and
a power management controller (406) configured to receive an input from the at least one sensor (Para [0030], “controller 406 receives and processes the signal received by the sensor 404”) and send a command or power to the DC electric device (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402”).
Regarding claim 18, Mainini discloses, in Figures, 1, 2, & 4, an entryway, comprising:
a door frame mounted within an opening (Para [0009], “doorframe”);
a door (100) pivotally attached to the door frame (Para [0009], “door system”);
an AC power supply operably associated with the door frame (AC wall connection to sensor 110);
an AC/DC converter (Para [0026], “power conditioning circuitry 410 can include….AC to DC conversion”) operably associated with the door frame (Para [0026], “door system 10 includes a power supply 408…power supply 408 includes a step-down transformer…conditioned through optional power conditioning circuitry 410”) and electrically connected to the AC power supply operably associated with the door (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”);
a DC power distribution system (power supply 408) mounted to the door or door frame and electrically connected to the AC/DC converter (Para [0026], “door system 10 includes a power supply 408…power supply 408 includes a step-down transformer…conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”);
a plurality of sensors operably associated with the entryway (Para [0026], “multiple sensor types can be used to accommodate multiple access requirements”);
a plurality of DC electric devices mounted to the door or door frame (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”) and electrically connected to the DC power distribution system (through controller 406 and power conditioning circuit 410); and
a power management controller (406) operably associated with the DC electric devices and with the sensors, and configured for controlling at least one of the DC electric devices in response to the sensors (Para [0030], “the controller 406 receives and processes the signal received by the sensor 404…the controller 406 provides the necessary processing function…to coordinate the activity of the lock mechanism 402”).
Regarding claim 24, Mainini discloses, in Figures 1, 2, & 4, the entryway of claim 18, further comprising an AC-powered device operably associated with the door frame and connected to the door (Para [0026], “door system 10 includes a power supply 408”), wherein the AC-powered device is electrically connected to the AC power supply (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”).
Regarding claim 29, Mainini discloses, in Figures 1, 2, & 4, a method of operating an entryway, comprising the steps of:
providing a door frame within an opening (Para [0009], “doorframe”);
positioning a source of AC power proximate the door frame (AC wall connection to sensor 110);
converting the AC power to DC power by rectifying and reducing the voltage of the AC power, and supplying low-voltage DC power to the door (Para [0026], “power supply 408 includes a step-down transformer…output of the transformer is conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”)
positioning at least one DC electric device on the door (Para [0023], “housing 102…includes door lock mechanism 206”);
providing a power management controller (406) electrically connected to the AC/DC converter (power conditioning circuitry 410) and operably associated with the DC electric devices and with the sensors for controlling supply of power thereto (Para [0026], “door system 10 includes…locking mechanism 402, and a sensor 404 generally linked by a controller 406”);
receiving data at the power management controller (406) from at least one of the sensors or the electric device (Para [0030], “the controller 406 receives and processes the signal received by the sensor 404).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Hanchett (US 2012/0267962 A1).
Regarding claim 2, Mainini discloses the door system of claim 1, but fails to disclose wherein the AC/DC converter is mounted to the door frame.
However, Hanchett discloses, in Figure 11, wherein the AC/DC converter is mounted to the door frame (Para [0066], “circuit for the frame side of the present invention…circuit 140 comprises…bridge rectifier D9”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the bridge rectifier of Hanchett in the door system of Mainini, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 3, Mainini in view of Hanchett discloses the door system of claim 2, and Mainini continues to disclose wherein the at least one sensor is mounted to the door and moveable therewith (Para [0022], “sensor 110 could be mounted internally within the housing 102 depending upon the type of communication used”).
Regarding claim 11, Mainini discloses, in Figures 1, 2, & 4, a door assembly comprising:
a door frame adapted to be mounted within an opening (Para [0009], “doorframe”);
a door (100) pivotally attached to the door frame (Para [0009], “door system”);
an AC/DC converter (Para [0026], “power conditioning circuitry 410 can include….AC to DC conversion”) configured to be electrically connected to an AC power unit (Para [0026], “door system 10 includes a power supply 408… power supply 408 includes a step-down transformer driven by a standard AC line power…conditioned through optional power conditioning circuitry 410”);
	a DC power distribution system (power supply 408) mounted to the door or door frame and electrically connected to the AC/DC converter (Para [0026], “door system 10 includes a power supply 408…power supply 408 includes a step-down transformer…conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”);
	a plurality of low-voltage DC electric devices mounted to the door or door frame (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”) and electrically connected to the DC power distribution system (through controller 406 and power conditioning circuit 410); and
	a power management controller (406) operably associated with the DC electric devices and configured for controlling operation thereof (Para [0025], “each of the multiple door lock mechanisms are linked to the controller so their operation can be synchronized”).
	But fails to teach wherein the door assembly comprises an AC/DC converter mounted to the door frame.	
However, Hanchett discloses, in Figure 11, wherein the AC/DC converter is mounted to the door frame (Para [0066], “circuit for the frame side of the present invention…circuit 140 comprises…bridge rectifier D9”).
Regarding claim 12, Mainini in view of Hanchett discloses the door assembly of claim 11, and Hanchett continues to disclose, in Figure 11, wherein the AC/DC converter is mounted to the door frame (Para [0066], “circuit for the frame side of the present invention…circuit 140 comprises…bridge rectifier D9”).
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of McKibben et al. (US 2019/0345738 A1), hereinafter McKibben.
Regarding claim 4, Mainini discloses the door system of claim 1, but fails to disclose the system further comprising a battery, the battery operably associated with the power management controller and the DC electric device in order to provide power thereto.
However, McKibben discloses, in Figures 1 & 2, the system further comprising a battery, the battery operably associated with the power management controller (Para [0021], “controller 119 may receive power from a battery housed in the exit device assembly 110”) and the DC electric device in order to provide power thereto (Para [0020], “sensor 117 may receive power from the power supply 97 or a battery housed in the exit device assembly 110”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the battery of McKibben in the door system of Mainini, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 5, Mainini in view of McKibben discloses the door system of claim 4, and Mainini continues to disclose, in Figures 1, 2, & 4, wherein a plurality of DC electric devices are mounted to the door or door frame (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”), each of the DC electric devices in electrical communication with the power management controller (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402”).
Regarding claim 6, Mainini in view of McKibben discloses the door system of claim 5, and Mainini continues to disclose, in Figures 1, 2, & 4, the system, comprising a plurality of sensors (Para [0026], “multiple sensor types can be used to accommodate multiple access requirements”), wherein each of the sensors is mounted to the door or the door frame (Para [0022], “sensor 110 could be mounted internally within the housing 102”), and wherein each of the sensors is in communication with the power management controller (Para [0030], “controller 406 receives and processes the signal received by sensor 404”). 
Regarding claim 7, Mainini in view of McKibben discloses the door system of claim 6, and McKibben continues to disclose, in Figures 1 & 2, wherein at least one of the sensors is in wireless communication with the power management controller (Para [0021], “the controller 119 may be in wireless communication with the sensor 117”).
Regarding claim 8, Mainini in view of McKibben discloses the door system of claim 5, and McKibben continues to disclose, in Figures 1 & 2, wherein at least one of the sensors is in wired communication with the power management controller (Para [0021], “the sensor 117 is in communication with the controller 119 by way of a wire 121”).
Regarding claim 9, Mainini in view of McKibben discloses the door system of claim 5, and Mainini continues to disclose, in Figure 2, wherein the DC electric devices are one of a video camera, a door lock, a LED, an illuminated key hole, and a door state sensor (Para [0023], “door lock mechanism 206”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of McKibben as applied to claims 4-9 above, and further in view of Hanchett.
Regarding claim 10, Mainini in view of McKibben discloses the door system of claim 4, but fails to disclose wherein the battery is a rechargeable battery and the power management controller controls charging of the battery.
However, Hanchett discloses, in Figure 10, wherein the battery (BAT1) is a rechargeable battery and the power management controller (U1) controls charging of the battery (Para [0088], “regulator U1 provides the necessary voltage V.sub.out to charge a built-in battery BAT1”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the rechargeable battery of Hanchett in the door system combination of Mainini and McKibben, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claims 13, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Hanchett as applied to claims 2, 3, 11, & 12 above, and further in view of Davis et al. (US 10,141,739 B1), hereinafter Davis.
Regarding claim 13, Mainini in view of Hanchett discloses the door assembly of claim 12, but fails to disclose wherein a power transfer device is connected to the AC/DC converter and adapted to be connected to the AC power unit.
However, Davis discloses, in Figure 2, wherein a power transfer device (99) is connected to the AC/DC converter (116) and adapted to be connected to the AC power unit (Col. 2, Lines 42-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power transfer device of Davis in the door assembly of Mainini and Hanchett, to achieve the benefit of providing “an opportunity to both power and control a device with a single cable more efficiently than existing approaches” (Davis, Col. 1, Lines 50-52).
Regarding claim 14, the combination of Mainini, Hanchett, and Davis disclose the door assembly of claim 13, and Mainini continues to disclose wherein the DC electric devices are selected from the group consisting of a video camera, a door lock, a LED, an illuminated key hole and a door state sensor (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”).
Regarding claim 17, the combination of Mainini, Hanchett, and Davis disclose the door assembly of claim 14, and Mainini continues to disclose, in Figures 1, 2, & 4, wherein at least a first sensor (110) is adapted for operable association with the door (Para [0022], “sensor 110 could be mounted internally within the housing 102”) and in communication with the power management controller (Para [0026], “sensor 404 linked by a controller 406”), and wherein the power management controller (406) is configured for operating at least one of the DC electric devices (Para [0030], “controller 406 provides the necessary processing function…to coordinate the activity of the lock mechanism 402”) in response to a signal received from the sensor (Para [0022] & [0030], “sensor 110 activates the automatic door system 10…controller 406 receives and processes the signal received by the sensor”).
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Hanchett as applied to claims 2, 3, 11, & 12 above, and further in view of McKibben.
Regarding claim 15, Mainini in view of Hanchett discloses the door assembly of claim 11, but fails to disclose the assembly further comprising a battery, the battery electrically connected to the power management controller for providing electric power thereto.
However, McKibben discloses, in Figures 1 & 2, wherein the assembly further comprises a battery, the battery electrically connected to the power management controller for providing electric power thereto (Para [0021], “controller 119 may receive power from a battery housed in the exit device assembly 110”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the battery of McKibben in the door assembly of Mainini and Hanchett, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 16, the combination of Mainini, Hanchett, and McKibben disclose the door assembly of claim 15, and Hanchett continues to disclose, in Figure 10, wherein the battery (BAT1) is a rechargeable battery, and the power management controller (U1) is configured to charge the battery (Para [0088], “regulator U1 provides the necessary voltage V.sub.out to charge a built-in battery BAT1”).
Claims 19, 20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Davis.
Regarding claim 19, Mainini discloses the entryway of claim 18, but fails to disclose wherein a power transfer device connects the AC power supply unit to the AC/DC converter.
However, Davis discloses, in Figure 2, wherein a power transfer device (99) connects the AC power supply unit (Col. 2, Lines 42-44) to the AC/DC converter (Col. 3, Lines 10-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power transfer device of Davis in the door assembly of Mainini, to achieve the benefit of providing “an opportunity to both power and control a device with a single cable more efficiently than existing approaches” (Davis, Col. 1, Lines 50-52).
Regarding claim 20, Mainini in view of Davis discloses the entryway of claim 19, and Mainini continues to disclose, in Figure 4, wherein the AC/DC converter (410) is configured to reduce and convert the voltage of the electric power received from the AC power supply (Para [0026], “power supply 408 includes a step-down transformer…output of the transformer is conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”).
Regarding claim 22, Mainini in view of Davis discloses the entryway of claim 19, and Mainini continues to disclose, in Figures 1, 2, & 4, wherein the power management controller (406) is configured to provide electric power to the DC electric devices (power supply 408 through power conditioning circuit 410 through controller 406 to door lock mechanism 402), to receive data from the sensors and the DC electric devices, or to provide signals to the DC electric devices (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402…controller 406 receives and processes the signal received by the sensor 404”).
Claims 21, 23, 26, 27, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Davis as applied to claims 19, 20, & 22 above, and further in view of McKibben.
Regarding claim 21, Mainini in view of Davis discloses the entryway of claim 20, but fails to disclose the entryway further comprising a battery mounted to the door and electrically connected to the power management controller for providing electric power thereto.
However, McKibben discloses, in Figures 1 & 2, the entryway further comprising a battery mounted to the door (Para [0019] & [0020], “exit device assembly 110 is mechanically coupled to the door 91…battery housed in the exit device assembly 110”) and electrically connected to the power management controller for providing power thereto (Para [0021], “controller 119 may receive power from a battery housed in the exit device assembly 110”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the battery of McKibben in the door system of Mainini and Davis, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 23, Mainini in view of Davis discloses the entryway of claim 22, but fails to disclose wherein at least one of the sensors is in wireless communication with the power management controller.
However, McKibben discloses, in Figures 1 & 2, wherein at least one of the sensors is in wireless communication with the power management controller (Para [0021], “the controller 119 may be in wireless communication with the sensor 117”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the wireless sensor communication of McKibben in the entryway of Mainini and Davis, to achieve the benefit of increased flexibility with the amount of sensors that may be incorporated and the positioning of said sensors.
Regarding claim 26, the combination of Mainini, Davis, and McKibben discloses the entryway of claim 23, and Mainini continues to disclose, in Figure 1, wherein the DC electric devices include at least one of a video camera, a door lock, a LED, an illuminated key hole, and a door state sensor (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100, and one at the top of the door 100”).
Regarding claim 27, the combination of Mainini, Davis, and McKibben discloses the entryway of claim 23, and Mainini continues to disclose, in Figure 1, wherein at least one of the sensors is mounted to the door and one of the sensors is mounted to the door frame (Para [0022] & [0026], “sensor 110 could be mounted internally within the housing 102…housing 102 could be connected to the doorframe 108…multiple sensor types can be used to accommodate multiple access requirements”). 
Regarding claim 28, the combination of Mainini, Davis, and McKibben discloses the entryway of claim 27, and Mainini continues, in Figure 4, to disclose wherein the power management controller (406) is adapted and configured for communication with a remotely located controller (412) for operating at least one of the DC electric devices (400 & 402) in response to a command from the remotely located controller (Para [0031], “transceiver 412 response with an identification signal. If the controller 406 authenticates the identification signal returned, then the door actuator mechanism 400 is activated”).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Evans (US 6,924,730 B1).
Regarding claim 25, Mainini discloses the entryway of claim 24, but fails to disclose wherein the AC-powered device is mounted to the door frame, and wherein the AC-powered device is adapted to close the door in response to a signal from the power management controller.
However, Evans discloses, in Figure 1 & 8A, wherein the AC-powered device (25) is mounted to the door frame (frame of door 15), and wherein the AC-powered device is adapted to close the door (15) in response to a signal from the power management controller (Col. 15, Lines 11-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the motor-driven fire door of Evans in the entryway of Mainini, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/               Examiner, Art Unit 2842             
                                                                                                                                                                            /JOHN W POOS/Primary Examiner, Art Unit 2896